STEVENSON & COMPANY CPAS LLC A PCAOB Registered Accounting Firm 12lorida Ave. Suite.113 Tampa, FL 33612 {813)443-0619 (813)361-5741 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 December 18, 2015 Dear Sir/Madam: We have read the statements included in the Form 8-K dated December 17, 2015 of SMSA Ballinger Acquisition Corp., to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ Stevenson & Company CPAS LLC Stevenson & Company CPAS LLC Tampa, Florida
